tcmemo_2009_173 united_states tax_court shenae a outerbridge petitioner v commissioner of internal revenue respondent docket no filed date shenae a outerbridge pro_se michele a yates for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the issue for decision is whether petitioner is entitled to deduct dollar_figure in relation to a travel services activity unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in virginia at the time she filed her petition petitioner achieved a college degree in accounting during petitioner worked as an auditor for the firm of mcgladrey pullen l l p reviewing financial statements and reconciling balance sheets petitioner also attended evening classes at keller graduate school of management for the purpose of obtaining a master’s degree in business in date petitioner attended a marketing session for ytb travel network ytb ytb operated as an online multilevel marketing company and hosted a web portal for referring travel agents to complete travel sales to clients ytb paid a commission for any such completed sales ytb charged fees of dollar_figure per month for use of its web site petitioner on behalf of firefly xpress travel a sole_proprietorship firefly entered into a sublease dated as of date for a 1-year term commencing date at dollar_figure per month the premises were described as the ground floor of a property in stafford virginia rosary edwards edwards signed the lease for united_states collection bureau as sublandlord and jauquine tantillo tantillo signed the lease as landlord tantillo was a friend of petitioner through his cousin rosary edwards is the mother of jauquine tantillo and was a friend of petitioner whom she had known for about years tantillo occupied a separate part of the property as his residence petitioner did not begin any activity for firefly before date on date she booked a travel package for herself and a companion on the travel portal on date she received a package from ytb that included a business card online order form and rules regarding the ytb structure and compensation plan simply stated commissions of dollar_figure would be paid on direct sales and additional commissions depended on being part of a team that secured or sponsored additional referring travel agents petitioner never received a commission from ytb she paid web site access fees of dollar_figure for months april and date by date petitioner canceled her arrangement with ytb and terminated the travel services activity on petitioner’s form_1040 u s individual_income_tax_return for signed date she reported wage income of dollar_figure and claimed dollar_figure on schedule a itemized_deductions she reported no payments by withholding or otherwise and no tax_liability on the schedule a other expenses line she deducted dollar_figure described as office expenses of dollar_figure and office rent expense of dollar_figure on form 1040x amended u s individual_income_tax_return for signed date petitioner reduced the itemized_deductions claimed on schedule a and claimed dollar_figure on schedule c profit or loss from business the business claimed was a travel services business known as firefly xpress travel with a stafford virginia address no gross_receipts were reported and the claimed expense deductions were office expenses of dollar_figure and an office rent expense of dollar_figure the notice_of_deficiency determined that petitioner was liable for the alternative_minimum_tax because of the excess_itemized_deductions pursuant to sec_55 and sec_56 acknowledging the amended_return that petitioner had submitted the form 886-a explanation of items attached to the notice_of_deficiency stated since it does not appear that we have received any supporting documentation to verify your schedule c and expenses we have continued to disallow your request for changes the notice did not disallow the expense deductions claimed on schedule a of the original form_1040 respondent has now conceded that the alternative_minimum_tax is not applicable and challenges the deductibility of the amounts claimed on schedule c of the form 1040x petitioner did not make regular rent payments by check or money order to substantiate her claimed rental expenses petitioner produced a series of receipts reflecting the following dates and amounts date amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opinion petitioner edwards and tantillo testified that they agreed on a lease of property in a residential area of stafford virginia according to petitioner the leased space was furnished like an entertainment sort of setting with a bar area a separate entrance a kitchenette with refrigerator and space for a borrowed computer according to tantillo the lease also provided for utilities cable and satellite and a monthly allowance of about dollar_figure for food tantillo testified that the lease started date notwithstanding the date date on the lease he testified that he declined to terminate the lease in date when petitioner’s travel services activity ceased but that he agreed to terminate the lease months later in date because well that’s because it came into a little controversy with my fiancee basically she had a disagreement about a woman renting out the apartment where she got kind of jealous in june she moved in and pretty much there was a lot of issues so in december that’s when the mutual agreement was made petitioner did not pay the rent by check or money order or in regular amounts according to tantillo the rent was paid_by bank transfers during his testimony he explained the receipts as follows q a and what are those documents rent receipts q a and do those documents correspond with the exact timing of your receipt of firefly xpress travel’s bank remittance of the lease payments not exactly some of them are some of them might not be q and why not a because depending on when i checked the bank account and depending on when i received the funds it could fluctuate from month to month so if i received -- if i checked on like the 2nd and the payment was on the 30th i might have applied it to the next month’s receipt so it depends on when i actually checked it generally the taxpayer has the burden of proving that the claimed expenses were ordinary and necessary business_expenses rather than nondeductible personal expenses 292_us_435 290_us_111 in a case involving deductions such as this one concessions and variations from the determination in the notice_of_deficiency do not relieve the taxpayer of the burden of establishing the deductible nature and amount of the items in dispute 754_f2d_921 11th cir affg tcmemo_1982_489 petitioner does not dispute respondent’s reliance on the general_rule she argues that the burden_of_proof has shifted under sec_7491 the burden_of_proof shifts only if a taxpayer produces credible_evidence with respect to a factual issue petitioner has not satisfied that standard see 116_tc_438 we are not required to accept testimony that is improbable or implausible see 440_f2d_688 9th cir affg tcmemo_1969_159 112_tc_183 petitioner’s claimed deductions against her reported income were so large as to be improbable it is not plausible that petitioner a trained accountant and auditor earning less than dollar_figure per year would incur and pay dollar_figure in rent for property to be used in a business that had little potential never produced any income and was abandoned after months with no more than minimal activity so far as the record discloses the activity included personal travel and vaguely described entertainment there are simply too many gaps in the scenario presented by petitioner and her friends for us to accept her claims the reliable evidence strongly suggests that the amounts in dispute were personal in nature see sec_262 we have considered the other arguments of the parties they are either unnecessary to our conclusion or lacking in merit to reflect concessions by respondent decision will be entered under rule
